DETAILED ACTION
ALLOWABILITY NOTICE / REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2. This action is in reply to Applicant’s filing of a Request for Continued Examination dated October 13, 2021. This Request was accompanied by an IDS which was filed on October 13, 2021. All the references cited within the IDS have been considered.
3.  Applicant had previously cancelled claims 2 and 3. Thus, claims 1 and 4–20 are pending and are allowed.
4.  Examiner acknowledges the receipt of the response to the notice of allowance and fee(s) due post allowance communication by the Applicant dated November 2, 2021.  As requested by the Applicant, the prior allowance was withdrawn from issue, and now the new allowance is being sent out after the conclusion of the suspension period.  Examiner also invites the Applicant to call the Examiner when requesting a suspension in the future.  

Allowable Subject Matter
4.  The following is an Examiner’s statement of reasons for allowance over the prior art: The following limitations were not taught by the previously cited prior art: 

autonomously providing, by the dispensing system, access to the plurality of participants for the item to a synchronized copy of the distributed blockchain ledger.”
The following relevant prior art is the closest that has been found to the present invention, but it does disclose the limitations found above relating to creating multiple distributed ledger transactions and autonomously providing access to multiple participants for the item to a synchronized copy of the distributed ledger:
1. Achkir (U.S. Pub. No. 2020/0118086) discloses the use of a replacement process based on a smart contract. However, the replacement process taught by Achkir does not teach the use of an item that is being dispensed to a user and where the state of the item (dispensed or not) is autonomously provided to all the users of the synchronized distributed ledger, which is distinct from the present invention which does provide all of this.
For these reasons, independent claims 1, 11, and 20 are deemed to be allowable over the most relevant prior art, and claims 4–10 and 12–19 are allowed by dependency on allowed claims 1 and 11, respectively. 

Regarding §35 U.S.C. §101, the pending claims are allowed since the instant claims recite additional features and/or elements that integrate the abstract idea that is recited by the claims into a practical application of the abstract idea. 

Claim 1 recites the followings limitations, “responsive to the creation of the second distributed ledger transaction, autonomously providing access to the item, wherein autonomously providing access to the item comprises transitioning a locking mechanism associated with the container from a locked state to an unlocked state.”
These limitations provide an improvement over prior systems in that a user is autonomously provided access to an item based on a status change from locked to unlocked based on the updating of the distributed ledger that tracks the status of the item. Thus, the claim is eligible because the claim as a whole integrates an abstract idea into a practical application. Accordingly, the prior rejection under 35 U.S.C. §101 is hereby withdrawn.
5. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to AMIT PATEL whose telephone number is (313) 446-4902.  The Examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/Amit Patel/
Examiner
Art Unit 3696

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696